           Case 3:19-cv-08444 Document 1 Filed 12/30/19 Page 1 of 7



 1 Mathew K. Higbee, Esq., 241380
   Saba A. Basria, Esq., SBN 307594
 2
   HIGBEE & ASSOCIATES
 3 1504 Brookhollow Dr., Suite 112
   Santa Ana, CA 92705
 4 (714) 617-8350
 5 (714) 597-6559 facsimile
   Email: sbasria@higbeeassociates.com
 6
 7 Attorney for Plaintiff,
    ROBERT HOUSER
 8
 9
10                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
11
12   ROBERT HOUSER,                          Case No. 3:19-cv-8444_
13
                             Plaintiff,
14                                           COMPLAINT FOR DAMAGES AND
                                             INJUNCTIVE RELIEF FOR
     v.                                      COPYRIGHT INFRINGEMENT
15
16   TESLA MOTORS CLUB LLC; and              DEMAND FOR JURY TRIAL
     DOES 1 through 10 inclusive,
17
18                           Defendant.
19
20
21
22         Plaintiff, ROBERT HOUSER (“Houser” or “Plaintiff”), for its complaint
23   against Defendant, TESLA MOTORS CLUB LLC, (“Defendant”) alleges as
24
     follows:
25
26
27
28

                                            1
           Case 3:19-cv-08444 Document 1 Filed 12/30/19 Page 2 of 7



 1                              JURISDICTION AND VENUE
 2
           1.      This is a civil action seeking damages and injunctive relief for
 3
     copyright infringement under the Copyright Act of the United States, 17 U.S.C. §
 4
 5   101 et seq.
 6         2.      This Court has subject matter jurisdiction over Plaintiff’s claims for
 7
     copyright infringement pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1338(a).
 8
 9         3.      This Court has personal jurisdiction over Defendant because

10   Defendant conducts business and/or resides within this judicial district,
11
     Defendants’ acts of infringement complained of herein occurred in this judicial
12
13   district, and Defendants caused injury to Plaintiff within this judicial district.

14         4.      Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and
15
     1400(a) in that this is the judicial district in which a substantial part of the acts and
16
     omissions giving rise to the claims occurred. Alternatively, venue is also proper
17
18   pursuant to 28 U.S.C. § 1400(b) because the Defendant resides and has a regular
19
     and established place of business in this judicial district.
20
                                           PARTIES
21
22         5.      Plaintiff Robert Houser is a professional photographer by trade based
23   out of San Francisco, CA.
24
           6.      Defendant Tesla Motors Club LLC (“Defendant” or “Tesla Motors”)
25
26   owns and operates the site, https://teslamotorsclub.com/, (the “Website”) which

27   promotes and discusses Tesla products for and by Tesla enthusiasts. See
28

                                                 2
          Case 3:19-cv-08444 Document 1 Filed 12/30/19 Page 3 of 7



 1   https://teslamotorsclub.com/about-us.
 2
           7.     Defendants maintain a principal place of business at 149 Beverly St.,
 3
     Mountain View, CA 94043. Attached hereto as Exhibit A is a true and correct
 4
 5   copy of Tesla Motors Club LLC’s Statement of Information filed with the
 6   California Secretary of State.
 7
           8.     Plaintiff is unaware of the true names and capacities of the
 8
 9   Defendants sued herein as DOES 1 through 10 inclusive, and for that reason, sued

10   such Defendants under fictitious names. Plaintiff is informed and believes and on
11
     that basis alleges that such fictitiously named Defendants are responsible in some
12
13   manner for the occurrences herein alleged, and that Plaintiff’s damages as herein

14   alleged were proximately caused by the conduct of said Defendants. Plaintiff will
15
     seek to amend the complaint when the names and capacities of such fictitiously
16
     named Defendants are ascertained. As alleged herein, “Defendant” shall mean all
17
18   named Defendants and all fictitiously named Defendants.
19
           9.     For the purposes of this Complaint for Damages, unless otherwise
20
     indicated, “Defendant” includes all agents, employees, officers, members,
21
22   directors, heirs, successors, assigns, principals, trustees, sureties, subrogates,
23   representatives and insurers of Defendant(s) named in this caption.
24
                               FACTUAL ALLEGATIONS
25
26     Houser and the Photographs Forming the Subject Matter of this Complaint

27         10.    Plaintiff Robert Houser is a renowned, award-winning, and
28

                                              3
          Case 3:19-cv-08444 Document 1 Filed 12/30/19 Page 4 of 7



 1   professional photographer by trade. He has won several awards including but not
 2
     limited to the One Eyeland: World’s Black & White Photographers 2019 – Sport
 3
     and World’s Fine Art Photographers 2019.           He is also a recipient of the
 4
 5   International Color Awards 2019, the IPA Awards 2018, 2015, and 2015, and One
 6   Eyeland Best of the Best Photographers 2017 and 2014. Houser has published two
 7
     books, Fatherhood (2008) Introduction by Gloria Steinem, and Facing Chemo
 8
 9   (2013).

10         11.    Houser is the copyright holder of an image of Martin Eberhard, who
11
     founded Tesla, Inc. (the “Image”).
12
13         12.    The Images were registered with the United States Copyright Office

14   under registration number VAu 740-669 on April 2, 2007.
15
                          Defendant’s Infringement of the Images
16
           13.    As stated, Defendant operates a site dedicated to promoting Tesla
17
18   products for Tesla enthusiasts. See https://teslamotorsclub.com/about-us/.
19
           14.    On or about January 17, 2019, Plaintiff discovered that Defendant
20
     used the Image on its Website without authorization in a post about Eberhard’s
21
22   startup published on October 19, 2017 (the “Infringing Post”). A true and correct
23   copy of the Infringing Post feature the Image is attached hereto as Exhibit C.
24
           15.    On information and belief, Defendants made unauthorized copies of
25
26   the Images, and uploaded them to the server for Defendant’s Website.

27         16.    Houser never authorized Defendants to use the Images in any manner.
28

                                               4
          Case 3:19-cv-08444 Document 1 Filed 12/30/19 Page 5 of 7



 1         17.    On information and belief, Defendant knew that it did not have
 2
     permission to use the Images on the Website and willfully infringed Houser’s
 3
     Images.
 4
 5                            FIRST CAUSE OF ACTION
                             COPYRIGHT INFRINGEMENT
 6                               17 U.S.C. § 101 et seq.
 7
           18.    Plaintiff incorporates by reference all of the above paragraphs of this
 8
 9   Complaint as though fully stated herein.

10         19.    Plaintiff did not consent to, authorize, permit, or allow in any manner
11
     the said use of Plaintiff’s unique and original Images.
12
13         20.    Plaintiff is informed and believes and thereon alleges that the

14   Defendant willfully infringed upon the copyrighted Images in violation of Title 17
15
     of the U.S. Code, in that it used, published, communicated, posted, publicized, and
16
     otherwise held out to the public for commercial benefit, the original and unique
17
18   Images of the Plaintiff without Plaintiff’s consent or authority, by using it in the
19
     Infringing Post on Defendant’s Website.
20
           21.    As a result of Defendants’ violations of Title 17 of the U.S. Code,
21
22   Plaintiff is entitled to any actual damages pursuant to 17 U.S.C. §504(b), or
23   statutory damages in an amount up to $150,000.00 pursuant to 17 U.S.C. § 504(c)
24
     per work infringed.
25
26         22.    As a result of the Defendants’ violations of Title 17 of the U.S. Code,

27   the court in its discretion may allow the recovery of full costs as well as reasonable
28

                                                5
          Case 3:19-cv-08444 Document 1 Filed 12/30/19 Page 6 of 7



 1   attorney’s fees and costs pursuant to 17 U.S.C § 505 from Defendants.
 2
           23.   Plaintiff is also entitled to injunctive relief to prevent or restrain
 3
     infringement of his copyrights pursuant to 17 U.S.C. § 502.
 4
 5                                PRAYER FOR RELIEF
 6   WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
 7
        • For actual damages or statutory damages against Defendants in an amount
 8
 9         up to $150,000.00 for each infringement pursuant to 17 U.S.C. § 504(c);
10      • For general and special damages against Defendants, according to proof,
11
           together with interest thereon at the maximum legal rate;
12
13      • For costs of litigation and reasonable attorney’s fees against Defendants
14         pursuant to 17 U.S.C. § 505;
15
        • For an injunction preventing Defendants from further infringement of all
16
17         copyrighted works of the Plaintiff pursuant to 17 U.S.C. § 502; and

18      • For any other relief the Court deems just and proper.
19
20
21   Dated: December 30, 2019                              Respectfully submitted,

22                                                         /s/ Mathew K. Higbee
23                                                         Mathew K. Higbee, Esq.
                                                           Cal. Bar No. 241380
24                                                         HIGBEE & ASSOCIATES
25                                                         1504 Brookhollow Dr., Ste 112
                                                           Santa Ana, CA 92705-5418
26                                                         (714) 617-8350
                                                           (714) 597-6729 facsimile
27
28

                                                6
          Case 3:19-cv-08444 Document 1 Filed 12/30/19 Page 7 of 7



 1                            DEMAND FOR JURY TRIAL
 2
           Plaintiff, Robert Houser, hereby demands a trial by jury in the above captioned
 3
     matter.
 4
 5
 6   Dated: December 30, 2019                            Respectfully submitted,
 7
 8                                                       /s/ Mathew K. Higbee
 9                                                       Mathew K. Higbee, Esq.
                                                         Cal. Bar No. 241380
10                                                       HIGBEE & ASSOCIATES
11                                                       1504 Brookhollow Dr., Ste 112
                                                         Santa Ana, CA 92705-5418
12                                                       (714) 617-8350
13                                                       (714) 597-6729 facsimile

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               7
